UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYHEEM Y. KEESH,

                                Plaintiff,

                        -against-

QUANDERA QUICK, INMATE GRIEVANCE
PROGRAM SUPERVISOR; J.P. FRANCO,
CORRECTION OFFICER; SAVALTORE P.
GREGORY, CORRECTION OFFICER; D.
RODRIGUEZ, CORRECTION OFFICER; B.
BODGE, CORRECTION LIEUTENANT; S.A.
COUGHLIN, CORRECTION LIEUTENANT; R.                                 19-CV-8942 (KMK)
WILLIAMS , CORRECTION LIEUTENANT;
MICHAEL BARNES, CORRECTION                                        ORDER OF SERVICE
CAPTAIN/ACTING DEPUTY SUPERINTENDENT
OF SECURITY; MICHAEL CAPRA,
SUPERINTENDENT; MARK ROYCE, FORMER
DEPUTY SUPERINTENDENT OF SECURTY;
SHELLEY MALLOZZI, INMATE GRIEVANCE
PROGRAM DIRECTOR; REBECCA A. LOREN,
INMATE GRIEVANCE PROGRAM
COORDINATOR; AND JOHN/JANE DOE(S),
INDIVIUALLY AND IN THEIR OFFICIAL
CAPACITIES,

                                Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, currently incarcerated in Sing Sing Correctional Facility, brings this pro se

action under 42 U .S.C. § 1983, alleging that Defendants violated his constitutional rights. See

Complaint ("Compl.") (Dkt. No . 1).

       By order dated December 4, 2019, the Court granted Plaintiff's request to proceed

without prepayment of fees, that is, informa pauperis (IFP). 1 Although 28 U.S.C. § 191 S(g) bars



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted ~~i'ffliggion to proce~d Ili'I'. &e ZB U.B.C, ~ 191~(~)(1)•
Plaintiff from proceeding without prepayment of the filing fee unless he is in imminent danger of

serious physical injury, see ECF No. 9 (listing cases), the Court concludes after reviewing the

declaration, (ECF No. 10) that he has adequately alleged imminent danger. See, e.g., Chavis v.

Chappius, 618 F.3d 162, 169 (2d. Cir. 2010) ("[T]he feared physical injury must be serious," but

courts "should not make an overly detailed inquiry into whether the allegations qualify for the

exception, because § 19 l 5(g) concerns only a threshold procedural question, while (s]eparate

PLRA provisions are directed at screening out meritless suits early on.") (citations and quotations

omitted).

                                           DISCUSSION

        A. Service on Defendants

        Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119,

123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) ("The officers of the court shall issue and

serve all process ... in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff's responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App'x 50, 52 (2d Cir. 2010) ("As long as the [plaintiff proceeding IFP] provides the

                                                  2
information necessary to identify the defendant, the Marshals' failure to effect service

automatically constitutes ' good cause ' for an extension ohime within the meaning of Rule

4(m)." ).

        To allow Plaintiff to effect service on Defendants J.P. Franco, Correction Officer;

Salvatore P. Gregory, Correction Officer; D. Rodriguez, Correction Officer; B. Bodge,

Correction Lieutenant; S.A. Coughlin, Correction Lieutenant; R. Williams, Correction

Lieutenant; Michael Barnes, Correction Captain/Acting Deputy Superintendent of Security;

Michael Capra, Superintendent; Mark Royce, Former Deputy Superintendent of Security,

Quandera Quick, Inmate Grievance Program Supervisor; Shelley Mallozzi, Inmate Grievance

Program Director; and Rebecca A. Loren, Inmate Grievance Program Coordinator, through the

U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S . Marshals Service

Process Receipt and Return form ("USM-285 form") for each of these Defendants. The Clerk of

Court is further instructed to issue summonses and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon these Defendants.

        Plaintiff must notify the Court in writing if Plaintiff's address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

        B. John/Jane Doe(s)

        Plaintiff names "John/Jane Doe(s)" in the caption of his complaint, but he pleads only a

single speculative allegation (and does so "on information and belief') concerning these

Defendants. In particular, Plaintiff alleges that after he "gave his grievance to Sgt. Claudio, John

and/or Jane Doe(s) contacted lieutenants, Sgt. Davis, and/or Franco, [and] Franco was

encouraged directed and/or instructed to write [and identify Plaintiff in] a misbehavior report. "

(Compl. i136.) A prose litigant is entitled, under Valentin v. Dinkins, to assistance from the
district court in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). However, this

entitlement is limited to those cases where the litigant's prose status, and often his incarceration,

precludes him from discovering the identity of the relevant defendant. Id at 75. Here, however,

the very existence of such a defendant appears to be based on speculation, and Plaintiff's

speculative allegation against Doe(s) does not supply sufficient information that would allow for

their identification. Thus, the Court declines at this time to issue a Valentin order as to these

unidentified Defendants but will revisit the matter at a later date, if necessary.

        C. Emergency Injunctive Relief

        Plaintiff has also filed a motion requesting preliminary injunctive relief. (Mot. for

Preliminary Injunction and Temporary Restraining Order (Dkt. No. 5); Aff. In Supp. Of Mot.

("Aff') (Dkt. No. 6).) In particular, Plaintiff seeks an order ( 1) directing his transfer from

Housing Block "B" to Housing Block 7; (2) restraining Defendants from hindering him from

performing his duties as an "Inmate Grievance Program Committee ("IGPC") Representative;

(3) directing that he be granted a daily "IGRC Movement Pass"; and (4) directing that IGRC

elections be held in a verifiable manner. (Aff. ,i 1.)

       To obtain such relief, Plaintiff must show: (1) that he is likely to suffer irreparable harm

and (2) either (a) a likelihood of success on the merits of his case or (b) sufficiently serious

questions going to the merits to make them a fair ground for litigation and a balance of hardships

tipping decidedly in his favor. See UBS Fin. Servs., Inc. v. WV Univ. Hasps., Inc., 660 F. 3d 643 ,

648 (2d Cir. 2011) ( citation and internal quotation marks omitted); Wright v. Giuliani, 230 F.3d

543, 54 7 (2000). Preliminary injunctive relief "is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of persuasion."
Moore v. Consol. Edison Co. ofN.Y, Inc., 409 F.3d 506,510 (2d Cir. 2005) (internal quotation

marks and citation omitted).

        At this early stage, the Court finds that Plaintiff has failed to meet this legal standard.

First, Plaintiff's affirmation fails to provide specific factual allegations supporting his contention

that Defendants were motivated by discriminatory intent. Conclusory allegations of "bias[] and

discrimination," (Compl., 75 ,) are insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Similarly, the harms for which Plaintiff seeks injunctive relief (a housing transfer and the denial

of certain privileges associated with the IGPC) are unlikely to be cognizable due process

violations. See Ortiz v. McBride, 380 F.3d 649, 654 (2d Cir. 2004) ("Prison discipline implicates

a liberty interest when it imposes atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life." (quotation marks omitted).)2 Accordingly, Plaintiff's

allegations fail to show (1) a likelihood of success on the merits, or (2) sufficiently serious

questions going to the merits to make them a fair ground for litigation. Plaintiff's request for

preliminary injunctive relief is therefore denied without prejudice to renewal at a later date.

        D. Request for Counsel

       Although there is not a constitutional right to counsel in civil cases, the Court has the

authority to appoint counsel for indigent parties. See 28 U .S.C. § 1915(e)(l). Yet, " [b]road




       2
          Although Plaintiff avers that he is "being tortured in HBB," (Aff. , 22,) Plaintiff alleges
no specific acts of torture . Rather, his Complaint simply states that " [i]n HBB it is hostile,
violent, provocative, threatening, lowly, anti-therapeutic, uncivil , unusual and considerable
suffering, the smell of drugs, K-2 and marijuana, and cigarette smoke permeates throughout
housing block, subjecting all who are there to secondhand smoke daily. It is similar in HBA. It is
a living torture. " (Compl., 66 n. l 0.) Insofar as Plaintiff's description is specific, his allegation
does not establish "an unreasonable risk of serious damage to his or her future health," Darnell v.
Pineiro, 849 F.3d 17, 20 (2d Cir. 2017), much less "torture. " Otherwise, the allegation is
" conclusory" and therefore unlikely to succeed. Iqbal, 556 U.S. at 678 .
discretion lies with the district judge in deciding whether to appoint counsel pursuant to this

provision." Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). When analyzing whether

appointment of counsel is appropriate, the Court should undertake a two-step inquiry. See

Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 203 (2d Cir. 2003 ). First, the Court

'" should ... determine whether the indigent's position seems likely to be of substance."' Id.

(quoting Hodge, 802 F.2d at 61); see also Johnston v. Maha, 606 F.3d 39, 41 (2d Cir. 2010)

("This Court considers motions for appointment of counsel by asking first whether the claimant

has met a threshold showing of some likelihood of merit." (internal quotation marks omitted)).

In other words, the claim must not be so "highly dubious" that the plaintiff appears to have no

chance of success. Hodge, 802 F.2d at 60 (internal quotation marks omitted). In making this

determination, the Court construes pleadings drafted by pro se litigants liberally, and interprets

them to raise the strongest arguments that they suggest. See Triestman v. Fed. Bureau of Prisons,

470 F.3d 471,474 (2d Cir. 2006); Sommersett v. City of New York, 679 F. Supp. 2d 468,472

(S.D.N. Y. 2010). If the "likelihood of merit" requirement is met, the Court should proceed to

consider other prudential factors such as Plaintiff's

       ability to investigate the crucial facts, whether conflicting evidence implicating the
       need for cross-examination will be the major proof presented [to the fact finder],
       the indigent's ability to present the case, the complexity of the legal issues and any
       special reason ... why appointment of counsel would be more likely to lead to a
       just determination.

Ferrelli, 323 F.3d at 203-04 (quoting Hodge, 802 F.2d at 61-62); see also Garcia v. USJCE

(Dep 't of Homeland Sec.), 669 F.3d 91, 98-99 (2d Cir. 2011) (listing Hodge factors).

        At this stage of the proceedings, Plaintiff's request fails both steps of the analysis. With

respect to the first step, Plaintiff has failed to establish likelihood of merit for similar reasons to

those for which Plaintiff's request for a preliminary injunction was rejected. See supra Section C.

                                                   6
And with respect to the second, Plaintiff has not provided the Court with information to

demonstrate undue difficulty pursuing his case without the assistance of counsel. While Plaintiff

argues that "the issues are numerous and very complicated which are difficult for non-lawyers to

understand and litigate effectively," (Dkt. No . 4,) he does not explain what makes his case

particularly complicated or why he believes the issues to be "numerous." Indeed, Plaintiff's

claims do not appear to be "so complex or unique that a person of Plaintiff's intelligence would

be unable to handle them at this stage." Mena v. City ofN. Y , No . 12-CV-28, 2013 WL 1165554,

at *2 (S.D.N.Y. Mar. 19, 201 3). Plaintiff's claim is largely based on events of which he had first-

hand knowledge, and therefore "do[es] not appear to require outside investigation." Person v.

Ercole, No. 08-CV-7532, 2009 WL 855758, at *2 (S .D.N .Y. Mar. 26, 2009). While Plaintiff may

eventually need to cross-examine witnesses should the case proceed to trial , "this factor, alone, is

not sufficient to warrant appointing counsel," especially at this early stage. Worthy v. City of N Y

Parks & Recreation, No. 10-CV-6368, 2011 WL 1044242, at *2 (S .D.N .Y. Feb. 28, 2011).

Accordingly, Plaintiffs request for counsel (ECF No. 4) is denied without prejudice to renewal

at a later date.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further directed to issue summonses, complete the USM-285 forms

with the addresses for J.P. Franco, Correction Officer; Salvatore P. Gregory, Correction Officer;

D. Rodriguez, Correction Officer; B. Bodge, Correction Lieutenant; S.A. Coughlin, Correction

Lieutenant; R. Williams, Correction Lieutenant; Michael Barnes, Correction Captain/Acting

Deputy Superintendent of Security; Michael Capra, Superintendent; Mark Royce, Former

                                                  7
Deputy Superintendent of Security, Quandera Quick, Inmate Grievance Program Supervisor;

Shelley Mallozzi, Inmate Grievance Program Director; and Rebecca A. Loren, Inmate Grievance

Program Coordinator, and deliver all documents necessary to effect service to the U.S. Marshals

Service.

         Plaintiff's request for preliminary injunctive relief (ECF No. 5) is denied without

prejudice to renewal at a later date. Plaintiff's request for counsel (ECF No. 4) is denied without

prejudice to renewal at a later date.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:
              }L ]~ ]17
           White Plains, New York
              DEFENDANTS AND SERVICE ADDRESSES


1.   J.P. Franco, Correction Officer
     Sing Sing Correctional Facility
     354 Hunter Street
     Ossining, New York 10562

2.   Salvatore P. Gregory, Correction Officer
     Sing Sing Correctional Facility
     354 Hunter Street
     Ossining, New York 10562

3.   D. Rodriguez, Correction Officer
     Sing Sing Correctional Facility
     354 Hunter Street
     Ossining, New York 10562

4.   B. Bodge, Correction Lieutenant
     Sing Sing Correctional Facility
     354 Hunter Street
     Ossining, New York 10562

5.   S.A. Coughlin, Correction Lieutenant
     Sing Sing Correctional Facility
     354 Hunter Street
     Ossining, New York 10562

6.   R. Williams, Correction Lieutenant
     Sing Sing Correctional Facility
     354 Hunter Street
     Ossining, New York 10562

7.   Michael Barnes, Correction Captain/Acting Deputy Superintendent of Security
     Sing Sing Correctional Facility
     354 Hunter Street
     Ossining, New York 10562

8.   Michael Capra, Superintendent
     Sing Sing Correctional Facility
     354 Hunter Street
     Ossining, New York 10562

9.   Mark Royce, Former Deputy Superintendent of Security
     Sing Sing Correctional Facility
     354 Hunter Street
     Ossining, New York 10562
10.    Quandera Quick, Inmate Grievance Program Supervisor
       Sing Sing Correctional Facility
       354 Hunter Street
       Ossining, New York 10562

I I.   Shelley Mallozzi, Inmate Grievance Program Director
       New York State Department of Corrections & Community Supervision
       1220 Washington Avenue
       Albany, New York 12226

12.    Rebecca A. Loren, Inmate Grievance Program Coordinator
       New York State Department of Corrections & Community Supervision
       1220 Washington Avenue
       Albany, New York 12226
